United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1395
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Lonnie Ray Erickson,                    *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: February 7, 2006
                                Filed: February 9, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Lonnie Ray Erickson appeals his conviction and sentence imposed by the
district court1--after United States v. Booker, 543 U.S. 220 (2005), under advisory
Guidelines--following Erickson’s guilty plea to maintaining a drug house. Erickson’s
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967); Erickson has filed a pro se supplemental brief; and the government has
moved to dismiss the appeal based on an appeal waiver.



      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
       We enforce the appeal waiver, because Erickson confirmed at the plea hearing
that his guilty plea was voluntary and knowing, the district court questioned Erickson
about the decision to enter the agreement and to waive his right to appeal the covered
issues, the arguments on appeal fall within the scope of the appeal waiver, and no
miscarriage of justice would result from enforcing the waiver. See United States v.
Andis, 333 F.3d 886, 889-91 (8th Cir.) (en banc), cert. denied, 540 U.S. 997 (2003).

       Accordingly, we grant the government’s motion and dismiss this appeal. We
also grant defense counsel’s motion to withdraw.
                       ______________________________




                                         -2-